

[EXECUTION COPY]


SEPARATION AGREEMENT AND RELEASE
This SEPARATION AGREEMENT AND RELEASE (the “Agreement”), dated as of May 8,
2019, is entered into by and between Third Point Reinsurance Ltd., a Bermuda
corporation (the “Company”), and J. Robert Bredahl (the “Executive”).
WHEREAS, the Executive and the Company are parties to a Statement of Employment,
dated as of March 21, 2019 (the “Statement of Employment”), and an Employment
Agreement, dated as of March 1, 2017 (the “Employment Agreement”), with
capitalized terms used herein without definition having the respective meanings
set forth in the Employment Agreement;
WHEREAS, the Company and the Executive have agreed that the Executive shall
resign his employment with the Company and its affiliates effective as of the
close of business on May 10, 2019 (the “Termination Date”) and that such
termination shall be treated as without “Cause” for purposes of the Employment
Agreement; and
WHEREAS, the Executive and the Company desire to specify, as well as settle and
conclude, the Executive’s rights and obligations in connection with the
Executive’s employment with, and separation from, the Company and its
affiliates.
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive agree as
follows:
1.Termination of Employment.
(a)    Generally. The Executive and the Company acknowledge and agree that the
Executive shall no longer be an employee of the Company or any of its
subsidiaries or affiliates from and after the Termination Date. In consideration
of the compensation to be provided pursuant to this Agreement, the Executive
hereby resigns, effective as of the Termination Date, from employment with the
Company and its subsidiaries and affiliates in all respects including without
limitation from each officer, executive or director position held with the
Company and its subsidiaries and affiliates. The Executive acknowledges that,
from and after the Termination Date, the Executive shall no longer be authorized
to conduct business on behalf of the Company or any of its affiliates, including
but not limited to entering into contracts on behalf of the Company or any of
its affiliates.
Simultaneously with the execution and delivery of this Agreement, the Executive
is executing and delivering to the Company the resignation letter attached
hereto as Exhibit A, and the Executive shall execute promptly such other
documents evidencing any other resignations as the Company shall request.
(b)    Accrued Payments/Notice Pay. On the next regular payroll date following
the Termination Date, the Company shall pay the Executive all of the Executive’s
earned but unpaid base wages and accrued vacation through the Termination Date
payable in accordance with Company policy.





--------------------------------------------------------------------------------









(c)    Company Employee Benefits. Following the Termination Date, and except as
provided in this Agreement, the Executive shall be entitled to any vested
employee benefits under the Company’s employee benefit plans to which the
Executive is entitled as a former employee; provided, that for the avoidance of
doubt, the benefits set forth in Section 2 of this Agreement are in lieu of, and
not in addition to, any severance or termination benefits payable under any
severance plan, policy, agreement or arrangement sponsored or maintained by the
Company or of its affiliates.
(d)    No Disagreements. By entering into this Agreement, the Executive confirms
that the Executive has no disagreement with the Company or any of its
subsidiaries or affiliates on any matter relating to the operations, policies or
practices of any of them and no knowledge of any failure of any of them or any
of their employees, officers, directors or shareholders at any time to have
complied with any legal or regulatory requirements applicable to any of the
foregoing persons or individuals.
(e)    Continuing Indemnification. Following the Termination Date, the Company
will continue to provide the Executive with the insurance coverages set forth in
Section 8 of the Employment Agreement in accordance with the terms of such
Section.
(f)    Announcement of Resignation. The Company’s public announcement of the
Executive’s termination of employment shall be consistent with Exhibit B to this
Agreement.
2.Separation Compensation and Benefits. Subject to the Executive’s execution and
delivery of the waiver and release of claims attached hereto as Exhibit C (the
“Waiver and Release of Claims”) simultaneously with the Executive’s execution
and delivery of this Agreement, and non-revocation of such Waiver and Release of
Claims, pursuant to the terms of Section 6(c) of the Employment Agreement, the
Executive shall receive the following:
(a)    $1,575,000 (which is equal to the sum of (i) $1,350,000 as severance pay
equal to eighteen (18) months of the Executive’s annual base salary of $900,000,
and (ii) $225,000 as payment in lieu of the Executive’s three (3) months’
notice, as required by the Statement of Employment and Bermuda law), to be paid
as follows: (x) $225,000 shall be paid on the 30th day following the Termination
Date; (y) $900,000 shall be paid in twelve (12) monthly installments over the
twelve (12) months following the Termination Date in accordance with the
Company’s regular payroll practices (with the first of such installments paid on
the 30th day following the Termination Date); and (y) $450,000 shall be paid in
calendar year 2020 in monthly installments over the six (6) months following the
first anniversary of the Termination Date;
(b)    An additional $1,550,000, to be paid in a lump sum after the end of
calendar year 2019 but no later than March 15, 2020; and
(c)    Subject to the Executive properly enrolling in continuation coverage in
respect of the Company’s medical and life insurance benefit plans, the Company
shall, for eighteen (18) months following the Termination Date, provide the
Executive with continued medical and life insurance coverage at the same premium
rates that active employees pay


2





--------------------------------------------------------------------------------









for such coverage, with the life insurance premium contributions to be paid as
follows: (x) any premium contributions required to be made during the twelve
(12) months following the Termination Date shall be paid upon such required
premium contribution payment dates; and (y) an amount equal to the sum of the
remaining life insurance premium contributions not paid pursuant to clause (x)
shall be paid in fiscal year 2020 on dates selected by the Company but not later
than the regularly scheduled contribution payment dates.
3.Exclusive Payments. The Executive acknowledges and agrees that the severance
benefits and termination benefits set forth in Section 2 above are in full and
final satisfaction of all of the Executive’s rights to notice pay, accrued and
future bonuses, long-term compensation and severance and resignation and
termination benefits from the Company and any of its subsidiaries and
affiliates, excluding only those elements of compensation set forth in Section 6
below.
4.Breach of Waiver and Release of Claims. In the event that any one or more of
the provisions of the Waiver and Release of Claims shall be or become invalid,
illegal or unenforceable in any respect, and the Executive commences, or
encourages the commencement of, an Action (as defined under the General Release)
against any Released Party (as defined under the General Release), (a) the
Executive’s right to any unpaid amounts otherwise payable under Section 2 of
this Agreement above will be immediately forfeited and the Executive will be
liable to the Company for any amounts already paid to the Executive pursuant to
Section 2 above and (b) the Executive will forfeit any right to future vesting
of equity awards set forth in Section 6 of this Agreement below, and all
unvested equity awards shall be immediately forfeited. Notwithstanding the
foregoing, nothing in this Agreement or the Waiver and Release of Claims (1)
prohibits the Executive from providing truthful testimony or accurate
information in connection with any investigation being conducted into the
business or operations of the Company and its affiliates by any government
agency or other regulator that is responsible for enforcing a law on behalf of
the government or otherwise providing information to the appropriate government
regulatory agency or body regarding conduct or action undertaken or omitted to
be taken by the Company or its affiliates that the Executive reasonably believes
is illegal or in material non-compliance with any financial disclosure or other
regulatory requirement applicable to the Company or any affiliate or (2)
requires the Executive to obtain the approval of, or give notice to, the Company
or any of its employees or representatives to take any action permitted under
clause (1).
5.Acknowledgment of Fiscal Year 2018 and Fiscal Year 2019 Bonus. The Executive
acknowledges having received full payment of the Executive’s annual bonus to
which he is entitled in respect of the fiscal year of the Company ended December
31, 2018. In addition, the Executive agrees that the Executive shall have no
entitlement to a bonus in respect of the fiscal year of the Company ending
December 31, 2019, except to the extent provided in Section 2(b) of this
Agreement.
6.Treatment of Equity Compensation. Subject to the Executive’s execution,
delivery and non-revocation of the Waiver and Release of Claims, the equity
awards granted to the Executive prior to the Termination Date shall be treated
as follows:
(a)        Options. The Company and the Executive acknowledge that pursuant to
those certain Nonqualified Share Option Agreements to which the Company and the
Executive are parties (the


3





--------------------------------------------------------------------------------









“Option Agreements”), the Executive was previously granted an aggregate of
2,209,302 options to purchase Class A common shares, par value $0.10 per share,
of the Company (the “Options”) under the terms and conditions set forth in the
Third Point Reinsurance Limited Share Incentive Plan. Of this aggregate number,
1,325,582 of the Options were granted at an exercise price of $10.00; 441,860 of
the Options were granted at an exercise price of $16.00; and 441,860 of the
Options were granted at an exercise price of $20.00; and all of which Options
vested based on the Executive’s services prior to the Termination Date. Pursuant
to Section 6(c) of the Employment Agreement, the Options shall remain
exercisable as provided in the Option Agreements until January 26, 2022, which
is the normal expiration dates applicable thereto.
(b)        Performance-Vesting Restricted Stock. The Company and the Executive
acknowledge that, pursuant to those certain Employee Performance Restricted
Shares Award Notices, dated as of February 21, 2017, February 28, 2018 and
February 26, 2019, the Executive was previously granted an aggregate of 303,719
performance-vesting restricted shares of the Company at target (“Performance
Restricted Shares”) under the terms and conditions set forth in the Third Point
Reinsurance Limited 2013 Omnibus Incentive Plan (the “Plan”), all of which are
outstanding and unvested as of the Termination Date. The parties hereby agree
that, pursuant to Section 6(c) of the Employment Agreement, (1) all of the
Executive’s unvested Performance Restricted Shares shall remain outstanding
through the scheduled vesting dates, as applicable, and shall vest and/or be
forfeited based on satisfaction of the applicable performance goals to the same
extent as if the Executive’s services to the Company had not ended, and (2)
subject to Section 6(d) of this Agreement, the resulting number of Performance
Restricted Shares after such determination shall be prorated based on the
elapsed portion of the performance period from the grant date thereof through
the Termination Date.
(c)        Time-Vesting Restricted Stock. The Company and the Executive
acknowledge that, pursuant to an Employee Restricted Shares Award Notice, dated
as of February 26, 2019 (the “Restricted Shares Award Notice”), the Executive
was previously granted 45,161 time-vesting restricted shares of the Company
(“Restricted Shares”) under the terms and conditions set forth in the Plan, all
of which are outstanding and unvested as of the Termination Date and, in the
absence of Section 6(d) of this Agreement, would be subject to forfeiture and
cancellation as of the Termination Date for no consideration pursuant to their
terms.
(d)        Additional Vesting of Equity Awards. In consideration of the
Executive’s entry into, nonrevocation of, and compliance with this Agreement and
the attached Waiver and Release of Claims, the Company agrees to the provisions
of this Section 6(d). If, on the Relevant Dates, the Company determines, by
action of its Board or Compensation Committee acting in its sole discretion,
that the Executive has fully complied with this Agreement, including the
Restrictive Covenants and Section 9 of this Agreement, the Board shall take the
following actions:
(i)    The proration of the Performance Restricted Shares granted in respect of
the performance cycles ending December 31, 2019 and December 31, 2020 shall not
occur and the number of Performance Restricted Shares shall be determined as if
the Termination Date had not occurred; and


4





--------------------------------------------------------------------------------









(ii)    The Restricted Shares shall become vested. For purposes of this clause
(ii), the Restricted Shares shall remain outstanding until the Relevant Dates
and shall either become vested or be forfeited based on the Company’s
determination as aforesaid.
For purposes of this Section 6(d), the “Relevant Dates” are: (1) with respect to
the Performance Shares, the last day of the performance periods applicable
thereto; and (2) with respect to the Restricted Shares, the scheduled vesting
dates thereof determined as if the Termination Date had not occurred.
7.    Restrictive Covenants. The Executive and the Company hereby agree that the
restrictive covenants set forth in the Employment Agreement, including without
limitation Section 7 thereof (the “Restrictive Covenants”) and the restrictive
covenants of any other individual agreement between the Executive and the
Company, or any of their subsidiaries or affiliates are hereby incorporated by
reference herein and shall continue to apply following the execution and
delivery of this Agreement and the Executive’s termination of employment in
accordance with the terms of the Employment Agreement, except that (x) the
duration of Section 7(b) of the Employment Agreement (relating to noncompetition
only) shall be reduced by twelve (12) months, from eighteen (18) months to six
(6) months, and (y) for purposes of Section 7(d) of the Employment Agreement
(relating to nondisparagement), the Executive agrees that, as a condition to the
payments and benefits to be made under this Agreement, the Executive shall not
make or publish any disparaging statements with respect to Third Point LLC and
its employees, officers, members and affiliates to the same extent as applicable
to those persons already covered by such Section 7(d). The Company agrees, to
the same extent as applicable to the Company and its directors and officers
already covered by such Section 7(d), Third Point LLC shall not, and shall use
its best efforts to ensure that its members, directors and officers do not, make
or publish any disparaging statements (whether written or oral) regarding the
Executive or any members of his immediate family. The Executive hereby further
agrees and acknowledges that, as one of the remedies available to the Company
for breach of the Restrictive Covenants under Section 7 of the Employment
Agreement, the continued payment of, and retention of, the payments and benefits
set forth in Section 2 and Section 6 hereof shall be subject to the Executive’s
compliance with the Restrictive Covenants in accordance with their terms (except
as modified hereby) following the Termination Date. The Executive acknowledges
that the Restrictive Covenants include (but are not limited to) covenants
related to the preservation of confidential information, nondisparagement of
(among others) the Company and its affiliates, officers and directors,
noncompetition with the business of the Company and its affiliates and
nonsolicitation of (among others) employees or customers.
8.    Acknowledgments and Release. The Executive hereby agrees and acknowledges
that, subject to payment of the amounts expressly provided for or referenced in
this Agreement, the Executive will have received full payment for all services
rendered on behalf of the Company and its subsidiaries and affiliates. In
consideration of the Company’s commitments pursuant to Section 2 and Section 6,
the Executive shall execute the Waiver and Release of Claims attached hereto as
Exhibit C, deliver the executed Waiver and Release of Claims to the Company
simultaneously with the Executive’s execution and delivery of this Agreement and
not revoke such Waiver and Release of Claims. The Executive agrees and
acknowledges that none of the payments or benefits to which the Executive is
entitled by reason of the operation of this Agreement shall be payable to the


5





--------------------------------------------------------------------------------









Executive unless and until the Executive shall have executed, delivered and not
revoked such Waiver and Release of Claims.
9.    Cooperation and Assistance. In addition to Section 5(c) of the Employment
Agreement, which shall continue to apply following the Termination Date in
accordance with its terms, following the Termination Date and continuing until
February 26, 2022, the Executive shall take such steps requested by the Board,
reasonably and in good faith, to assist the Company in its discussions with
employees, stockholders and regulators in connection with the transition of the
Executive’s duties, and generally to minimize the distraction and disruption of
the Executive’s departure from the Company. Unless otherwise required by
applicable law, any statement by the Executive to the press or a regulator of
the Company (or any representative thereof) or made in a public setting (such as
industry conferences) regarding any matter involving the Company, any of its
affiliates, or the officers, directors, shareholders or members of the Company
or any of its affiliates, and any statement by the Executive as to any such
matter which could otherwise reasonably be expected to be made public, shall be
subject to the prior review by, approval of, and coordination with, the General
Counsel of the Company.
10.    Company Property. To the extent that the Executive has not already done
so as of the date of this Agreement, promptly following the Termination Date,
the Executive shall return to the Company (1) all property of the Company and
its affiliates in the Executive’s possession, including without limitation
memoranda, photographs, records, reports, manuals, drawings, blueprints,
prototypes, notes, documents, drawings, specifications, software, media and
other materials, including any copies thereof (including electronically recorded
copies) and (2) any keys, equipment (such as blackberries, cell phones and
computers), identification and credit cards belonging to the Company and its
affiliates, provided, however, that Executive may take with him (and, at his
request, the Company shall provide him with) a copy of his contacts and contacts
list.
11.    Notices. Notices under this Agreement will be provided in accordance with
Section 11 of the Employment Agreement, which is incorporated herein as if set
forth fully herein.
12.    Withholding. All payments and benefits under this Agreement shall be
subject to all required withholdings of Federal, state and local taxes
applicable thereto.
13.    Miscellaneous. The Executive agrees that the payments and benefits to be
paid and provided under this Agreement shall be in full and final satisfaction
of the obligations of the Company and each of its subsidiaries and affiliates in
respect of the Executive’s termination of employment from the Company and its
affiliates, including without limitation under the Employment Agreement and
Statement of Employment. The Company hereby represents and warrants to the
Executive that it has been duly authorized to enter into this Agreement. Section
15 of the Employment Agreement (relating to governing law and dispute
resolution) is incorporated herein as if set forth fully herein. This Agreement
may be amended only by a written instrument signed by the Company and the
Executive. This Agreement shall constitute the entire agreement between the
Company and the Executive with respect to the subject matter hereof. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, heirs, executors, administrators (in the case
of the Executive) and assigns. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect,


6





--------------------------------------------------------------------------------









the validity, legality or enforceability of the remaining provisions of this
Agreement shall not be affected thereby. The failure of a party to enforce the
breach of any of the terms or provisions of this Agreement shall not be a waiver
of any preceding or succeeding breach of the Agreement or any of its provisions,
nor shall it affect in any way the obligation of the other party to fully
perform such other party’s obligations hereunder. This Agreement may be executed
in counterparts and delivered electronically (including by .pdf file), each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
[signature page follows]





IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day first written above.


THIRD POINT REINSURANCE LTD.
By: /s/ Joshua L. Targoff            
Name: Joshua L. Targoff
Title: Chairman


EXECUTIVE
/s/ J. Robert Bredahl                
J. Robert Bredahl






7





--------------------------------------------------------------------------------

 


Exhibit A




May 8, 2019


Third Point Reinsurance Ltd.
Attention: General Counsel
Letter of Resignation
Ladies and Gentlemen:
I, J. Robert Bredahl, hereby resign from all officer and director positions held
at Third Point Reinsurance Ltd. and all its subsidiaries or affiliates, in each
case effective as of the close of business on May 10, 2019, provided, that such
resignations shall not prejudice any of my rights under the Separation Agreement
and Release, dated as of May 8, 2019 to which Third Point Reinsurance Ltd. and I
are parties.




                    
/s/ J. Robert Bredahl                
J. Robert Bredahl











Exhibit B


PRESS RELEASE
[Attached]




Exhibit C


WAIVER AND RELEASE OF CLAIMS
1.    General Release by the Executive. In consideration of the payments and
benefits to be made under the Separation Agreement, dated as of May 8, 2019 (the
“Separation Agreement”), by and among J. Robert Bredahl (the “Executive”), and
Third Point Reinsurance Ltd. (the “Company”), the Executive, with the intention
of binding the Executive and the Executive’s heirs, executors, administrators
and assigns, does hereby release, remise, acquit and forever discharge the
Company, and its subsidiaries and affiliates (collectively, the “Company
Affiliated Group”), and the present and former officers, directors, executives,
agents, shareholders, members, attorneys, employees, employee benefits plans
(and the fiduciaries thereof), and the successors, predecessors and assigns of
each of the foregoing (collectively, the “Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known, unknown, suspected or unsuspected which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, against any Released Party (an “Action”),
including, without limitation, arising out of or in connection with the
Executive’s service as an employee, officer and/or director to any member of the
Company Affiliated Group (or the predecessors thereof), including (i) the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iv) for whistleblower
or retaliation claims and (v) for any alleged violation of any federal, state or
local statute or ordinance, and including, but not limited to, any statute
relating to employment, medical leave, retirement or disability, age, sex,
pregnancy, race, national origin, sexual orientation or other form of
discrimination (including, but not limited to, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Equal Pay Act, the Employee
Retirement Income Security Act, the Fair Labor Standards Act, the Age
Discrimination in Employment Act, the Americans With Disabilities Act, the
Rehabilitation Act of 1973, the Consolidated Omnibus Budget Reconciliation Act
of 1985, the Family Medical Leave Act, and any applicable State and local laws
and all other statutes and common laws regulating the terms and conditions of
Executive’s employment), excepting only:
(a)    rights of the Executive under the Separation Agreement;
(b)    the right of the Executive to receive benefits required to be provided in
accordance with applicable law (other than notice-related compensation under
Bermuda law, which the parties agree is included in the cash amount to be paid
under the Separation Agreement);
(c)    rights to indemnification the Executive may have (i) under applicable
corporate law, (ii) under the by-laws or certificate of incorporation of the
Company or any of its affiliates or (iii) as an insured under any director’s and
officer’s liability insurance policy now or previously in force;
(d)    claims for benefits under any health, disability, retirement,
supplemental retirement, deferred compensation, life insurance or other, similar
employee benefit plan or arrangement of the Company Affiliated Group, excluding
severance pay or termination benefits except as provided in the Separation
Agreement;
(e)    the right of the Executive to exercise the Options in accordance with the
Option Agreements and Separation Agreement (as these terms are defined under the
Separation Agreement); and
(f)    claims for the reimbursement of unreimbursed business expenses incurred
prior to the date of termination pursuant to applicable policy of the Company
Affiliated Group.
Neither this Section 1 nor any other provision of the Separation Agreement or
this Waiver and Release of Claims prohibits or restricts the Executive or his
attorney from providing information or testimony to, otherwise assisting or
participating in an investigation or proceeding with or brought by, or filing a
charge or complaint: (i) with any government agency, law enforcement
organization, legislative body, regulatory organization, or self-regulatory
organization, including, but not limited to, the Security and Exchange
Commission (“SEC”) or the Equal Employment Opportunity Commission, (ii) as
required by court order or subpoena, (iii) as may be necessary for the
prosecution of claims relating to the performance or enforcement of this Waiver
and Release of Claims, or (iv) from providing any other disclosure required by
law.
However, by executing this Waiver and Release of Claims, the Executive hereby
waives all rights to personally recover any compensation, damages, or other
relief in connection with any such investigation, proceeding, charge, or
complaint, except that the Executive does not waive any right he may have to
receive a monetary award from the SEC as a whistleblower or directly from any
other federal, state, or local agency pursuant to a similar program.
2.    General Release by Company. In consideration of the promises and other
valuable consideration being provided by the Executive, and with the exception
of claims arising out of or related to willfully negligent, fraudulent, unlawful
or criminal actions or conduct, the Company Affiliated Group hereby releases,
remises, acquits and forever discharges the Executive of and from any and all
claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known, unknown, suspected or unsuspected which the Company
Affiliated Group now has, owns or holds, or has at any time heretofore had,
owned or held, against the Executive.
3.    No Admissions, Complaints or Other Claims. The Executive and the Company
acknowledge and agree that this Waiver and Release of Claims is not to be
construed in any way as an admission of any liability whatsoever by the
Executive or any Released Party, any such liability being expressly denied. The
Executive and the Company also acknowledge and agree that the Executive and the
Released Parties have not, with respect to any transaction or state of facts
existing prior to the date hereof, (i) filed any Actions against Executive or
any Released Party with any governmental agency, court or tribunal or
(ii) assigned or transferred any Action to a third party.
4.    Application to all Forms of Relief. This Waiver and Release of Claims
applies to any relief no matter how called, including, without limitation,
wages, back pay, front pay, compensatory damages, liquidated damages, punitive
damages for pain or suffering, costs and attorney’s fees and expenses.
5.    Specific Waiver. The Executive specifically acknowledges that the
Executive’s acceptance of the terms of this Waiver and Release of Claims is,
among other things, a specific waiver of any and all Actions under any state,
local or national law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything herein
purport, to be a waiver of any right or Action which by law the Executive is not
permitted to waive, except that, with respect to any such right or Action, the
Executive does waive any right to money damages.
6.    Voluntariness. The Executive acknowledges and agrees that the Executive is
relying solely upon the Executive’s own judgment; that the Executive is over
eighteen (18) years of age and is legally competent to sign this Waiver and
Release of Claims; that the Executive is signing this Waiver and Release of
Claims of the Executive’s own free will; that the Executive has read and
understood the Waiver and Release of Claims before signing it; and that the
Executive is signing this Waiver and Release of Claims in exchange for
consideration that the Executive believes is satisfactory and adequate. The
Executive also acknowledges and agrees that the Executive has been informed of
the right to consult with legal counsel and has been encouraged and advised to
do so before signing this Waiver and Release of Claims. The Executive
acknowledges and confirms that the Executive was given twenty-one (21) days to
consider this Waiver and Release of Claims before signing it, although he may
sign sooner if desired, and any changes to this Waiver and Release of Claims do
not restart the 21-day period. The Executive has seven (7) days after signing
the Waiver and Release of Claims to revoke the release by delivering notice of
revocation to the General Counsel of the Company, and the Waiver and Release of
Claims shall become effective upon the expiration of that revocation period.
7.    Complete Agreement/Severability. This Waiver and Release of Claims
constitutes the complete and final agreement between the parties and supersedes
and replaces all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this Waiver and Release of Claims.
All provisions and portions of this Waiver and Release of Claims are severable.
If any provision or portion of this Waiver and Release of Claims or the
application of any provision or portion of this Waiver and Release of Claims
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this Waiver and Release of Claims
shall remain in full force and shall continue to be enforceable to the fullest
and greatest extent permitted by law.
8.    Governing Law. Except for issues or matters as to which U.S. Federal law
or Bermuda law are applicable, this Waiver and Release of Claims shall be
governed by and construed and enforced in accordance with the laws of the State
of New York without giving effect to the conflicts of law principles thereof.


[signature page follows]





IN WITNESS WHEREOF, the Executive has executed this Waiver and Release of Claims
effective as of the date written below his signature.




/s/ J. Robert Bredahl                
J. Robert Bredahl


Dated: May 10, 2019                **
 


IN WITNESS WHEREOF, the Company has executed this Waiver and Release of Claims
effective as of the date written below its signature.


THIRD POINT REINSURANCE LTD.
By: /s/ Joshua L. Targoff            
Name: Joshua L. Targoff
Title: Chairman


Dated: May 10, 2019            


**Note: To be dated as of the last day of the Executive’s employment. If this
Waiver and Release of Claims is signed and returned to the Company prior to the
last day of employment, the Company shall hold the Executive’s signature page in
escrow until the close of business on the Executive’s last day of employment, at
which time (and with the Executive’s direction and consent) the Executive’s
signature shall be deemed released and fully effective.




    

